EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradley Lytle(#40073) on 8/30/2021.

The application has been amended as follows: 
	Claims 1, 10, 15 and 17 are amended.

	Claim 1 (Currently Amended): 
	A communication apparatus comprising: one or more circuits configured to perform communication of a multicast frame, wherein the one or more circuits are configured to:
	select destinations from among  a plurality of destinations to receive a frequency allocation,
	transmit, to the destinations from among the plurality of destinations, the frequency allocation frame, which includes frequency allocation information that 
	receive, from each of the destinations, the delivery acknowledgment response frame that is transmitted in the transmission frequency specified by the frequency allocation information and is frequency-division multiplexed, wherein the frequency allocation information includes information that specifies a bandwidth of the transmission frequency and setting period information that specifies a period in which the transmission frequency specified by the frequency allocation information is to be set, and 
	wherein the setting period information indicates the period required for giving a delivery acknowledgement in the delivery acknowledgment response frame.
	Claim 2: The communication apparatus according to claim 1, wherein the one or more circuits are further configured to transmit a delivery acknowledgment request frame with respect to the delivery acknowledgment response frame using the transmission frequency specified by the frequency allocation information, and
the delivery acknowledgment request frame is frequency-division multiplexed.
	Claim 3: The communication apparatus according to claim 1, wherein the frequency allocation information includes information that specifies a center frequency of the transmission frequency.
	Claim 4: The communication apparatus according to claim 3, wherein the center frequency is different between the destinations of the delivery acknowledgment request frame transmitted in the same period.
	Claim 5: The communication apparatus according to claim 3, wherein the center frequency is specified on the basis of at least one of identification information of a 
	Claim 6: The communication apparatus according to claim 3, wherein the center frequency is different from a center frequency of the multicast frame.
	Claim 7: The communication apparatus according to claim 1, wherein the bandwidth is different between at least some of the destinations of the delivery acknowledgment request frame.
	Claim 8: The communication apparatus according to claim 2, wherein the one or more circuits transmits the frequency allocation frame before transmitting the delivery 
	Claim 9: The communication apparatus according to claim 1, wherein the multicast frame is a frame in which a plurality of frames that are destined for each of different destinations are space-division multiplexed or frequency-division multiplexed.
	Claim 10 (Currently Amended): 
	A communication apparatus comprising:
one or more circuits configured to perform communication of a multicast frame, wherein the one or more circuits are further configured to:
	receive a frequency allocation frame, which includes frequency allocation information that specifies a transmission frequency of a delivery acknowledgment response frame with respect to the multicast frame, and
	if the communication device is selected as a subject of the delivery acknowledgment frame, transmit the delivery acknowledgment response frame in response to receiving the frequency allocation frame using the transmission frequency specified by the frequency allocation information, and the delivery acknowledgment response frame is frequency-division multiplexed, wherein the frequency allocation information includes information that specifies a bandwidth of the transmission frequency and setting period information that specifies a period in which the 
	wherein the setting period information indicates the period required for giving a delivery acknowledgement in the delivery acknowledgment response frame.
	Claim 11: The communication apparatus according to claim 10, wherein the one or more circuits are further configured to set a communication frequency of the communication apparatus to the transmission frequency specified by the frequency allocation information, receive a delivery acknowledgment request frame with respect to the delivery acknowledgment response frame that is transmitted in the transmission frequency specified by the frequency allocation information and is frequency-division multiplexed.
	Claim 12: The communication apparatus according to claim 10, wherein the one or more circuits are further configured to receive the multicast frame, and perform the setting on the basis of information regarding a start of a delivery acknowledgment period.
	Claim 13: The communication apparatus according to claim 10, wherein the one or more circuits are configured to set a communication frequency of the communication 
	Claim 14: The communication apparatus according to claim 10, wherein the multicast frame is a frame in which a plurality of frames that are destined for each of different destinations are space-division multiplexed or frequency-division multiplexed.
	Claim 15 (Currently Amended): 
	A communication method performed by one or more circuits, the method comprising:
	performing communication of a multicast frame;
	selecting destinations from among a plurality of destinations to receive a frequency allocation frame, 
	transmitting, to the destinations from among the plurality of destinations, the frequency allocation frame, which includes frequency allocation information that specifies, to for each of the destinations, a transmission frequency of a delivery acknowledgment response frame with respect to the multicast frame; and
	receiving, from each of the destinations, the delivery acknowledgment response frame that is transmitted in the transmission frequency specified by the frequency allocation information and is frequency-division multiplexed, wherein the frequency allocation information includes information that specifies a bandwidth of the transmission frequency and setting period information that specifies a period in which 
	wherein the setting period information indicates the period required for giving a delivery acknowledgement in the delivery acknowledgment response frame.
	Claim 16: The communication apparatus according to claim 15, wherein the multicast frame is a frame in which a plurality of frames that are destined for each of different destinations are space-division multiplexed or frequency-division multiplexed.
	Claim 17 (Currently Amended): 
	A communication method performed by one or more circuits in a communication apparatus, the method comprising:
	performing communication of a multicast frame;
	receiving a frequency allocation frame, which includes frequency allocation information that specifies a transmission frequency of a delivery acknowledgment response frame with respect to the multicast frame; and
	if the communication device is selected as a subject of the delivery acknowledgment frame, transmitting the delivery acknowledgment response frame in 
	wherein the delivery acknowledgment response frame is frequency-division multiplexed,
	wherein the frequency allocation information includes information that specifies a bandwidth of the transmission frequency and setting period information that specifies a period in which the transmission frequency specified by the frequency allocation information is to be set, and
	wherein the setting period information indicates the period required for giving a delivery acknowledgement in the delivery acknowledgment response frame.
	Claim 18: The communication apparatus according to claim 17, wherein the multicast frame is a frame in which a plurality of frames that are destined for each of different destinations are space-division multiplexed or frequency-division multiplexed.
	Claim 19: The communication apparatus according to claim 1, wherein, in a case where two or more frequency channels are available, the frequency allocation frame includes the transmission frequency and one or more diversified frequencies with respect to delivery acknowledgment.
	Claim 20: The communication apparatus according to claim 10, wherein, in a case where two or more frequency channels are available, the frequency allocation 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Examiner believes that the complete prosecution history which clearly reflect, as much as is reasonably possible, the reasons why the application was allowed. Hence there is no need to write the reason for allowance separately.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468